Citation Nr: 0620704	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for dental trauma for the 
purpose of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment.  



WITNESS AT HEARING ON APPEAL

Appellant with assistance of a representative of the Veterans 
Service Organization of the VA.



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran was scheduled to appear at a hearing before a 
Member of the Board in June 2006, but failed to report.  He 
did appear at the RO, and a transcript of the hearing is on 
file.  The case has, therefore, been forwarded to the Board 
for appellate review.  


FINDINGS OF FACT

It is more likely than not that the veteran sustained an 
injury of teeth numbered 8, 9, and 10, during service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veterans favor, 
residuals of dental trauma of teeth numbered 8, 9, and 10 were 
incurred during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.381 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in July 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
evidence reasonably supports the appellant's claim for 
service connection for the purpose of obtaining VA outpatient 
dental treatment and any questions as to the appropriate 
disability rating or effective date to be assigned are not 
for application.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

In the instant case, review of the service medical records 
shows that the veteran sustained an injury of the mouth and 
nose during physical training in June 1978.  Examination 
showed the upper lip to be slightly swollen and the front 
teeth to be loose.  Dental examination showed no fracture of 
teeth numbered 9 or 10 on X-ray evaluation, but one month 
later treatment was rendered regarding tooth number 8.  

An examination was conducted by VA in April 2005.  At that 
time, examination showed that the veteran had a porcelain 
fused metal crown on tooth number 8 and that tooth number 10 
had a post core and crown that was loose and removable by the 
veteran.  Radiographically and visually, the area of the 
anterior maxilla around teeth numbered 8 and 9 appeared 
consistent with the dental history of trauma as reported by 
the veteran.  The diagnosis was of a loose post core and 
crown of tooth number 10, with no loss of the body of the 
maxilla or mandible.  

The veteran sustained an injury of the mouth, including 
injury while on active duty.  While no fracture of teeth 9 or 
10 was noted at that time, treatment was rendered for tooth 
number 8 and on recent examination by VA the findings were 
consistent with the history of trauma.  Under these 
circumstances, it seems more likely than not that the 
evidence supports the claim, and therefore resolving 
reasonable doubt in his favor, service connection for dental 
trauma of teeth numbered 8, 9, and 10 is appropriate.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for dental trauma of teeth numbered 8, 9, 
and 10 for the purpose of obtaining VA outpatient dental 
treatment is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


